                                                                        United States District Court
                                                                          Southern District of Texas

                                                                             ENTERED
                                                                           August 07, 2019
                IN THE UNITED STATES DISTRICT COURT
                FOR THE SOUTHERN DISTRICT OF TEXAS                        David J. Bradley, Clerk

                      CORPUS CHRISTI DIVISION

JULIUS TURNER,                           §
                                         §
       Plaintiff,                        §
VS.                                      §   CIVIL NO. 2:17-CV-385
                                         §
SUSANNA CARBETT, et al,                  §
                                         §
       Defendants.                       §

                                     ORDER

      The Court is in receipt of Plaintiff’s Motion and Memorandum for Relief from
Final Judgment, Dkt. No. 58, and the Magistrate Judge’s Memorandum and
Recommendation (M&R), Dkt. No. 67.
      After independently reviewing the filings, the record, and applicable law, the
Court ADOPTS the M&R, Dkt. No. 67. Plaintiff’s Motion for Relief from Final
Judgment, Dkt. No. 58, is DENIED.


      SIGNED this 7th day of August, 2019.


                                         ___________________________________
                                         Hilda Tagle
                                         Senior United States District Judge




1/1
